31/04DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an application filed on 06/07/2021.
Claims 1-20 are pending. Applicant has elected without traverse Group I, claims 1-16 and claims 17-20 are withdrawn as non-elected group.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    	Claims 1-16, drawn to a method of preparing a polymerization catalyst, classified in C08F4/16.
II.    	Claims 17-20, drawn to a method for preparing a polymerization catalyst, classified in B01J31/04.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention I requires contacting chrominated silica support with an aqueous titanium solution comprising of water, a titanium compound, an amino acid while invention II requires contacting chrominated silica support with the second solution comprising of amino acid and first solution where first solution comprising of water, a titanium-containing compound and a carboxylic acid.  In the instant case polymerization catalyst can be made by different process, see McDaniel (US Patent NO.: 10,894,250 B2).

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent
subject matter;
(c)    the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
A telephone call was made to Mr. Rodney Carroll on 08/30/2021 requesting an oral election to the above restriction requirement, and Mr. Carroll has elected group I, claims 1-16 without traverse. Therefore claims 1-16 will be examined and claims 17-20 are withdrawn from examination as non-elected Group II claims.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract is less than 50 words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.

Claim Objections
11.       Claims 3, 6-10 are objected to because of the following informalities:  
In order to ensure proper antecedent basis, it is suggested to amend “second” to “the second” in claim 3, line 1.
In order provide clarity in the claim, it is suggested to amend “Ti(OR)4, TiO(OR)2, Ti(OR)2(acac)2, or Ti(OR)2(oxal)” to “Ti(OR)4, TiO(OR)2, Ti(OR)2(acac)2, or Ti(OR)2(oxal)” in Claim 6, lines 1-2.
In order provide clarity in the claim, it is suggested to amend “Ti(OH)4, TiO(OH)2, TiO2, TiO(oxalate)2” to “Ti(OH)4, TiO(OH)2, TiO2, TiO(oxalate)2” in Claim 7 lines 1-2.
 In order provide clarity in the claim, it is suggested to amend Ti2(SO4)3, Ti(OAc)3, Ti(oxalate)3, Ti(NO3)3” to “Ti2(SO4)3, Ti(OAc)3, Ti(oxalate)3, Ti(NO3)3” in Claim 7 line 4.
In order to provide further clarity in the claim, it is suggested to amend “by” to “based upon a” in claim 8, line 2.
In order to provide further clarity in the claim, it is suggested to amend “by” to “based upon a” in claim 9, line 2.
In order to ensure proper antecedent basis, it is suggested to amend “an α amino acid is an” to “the α amino acid is the” in claim 10, line 2.
In order to ensure proper antecedent basis, it is suggested to amend “an β amino acid is an” to “the β amino acid is the” in claim 10, lines 3-4.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





14.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 is depended on claim 3 and claim 3 is dependent on claim 2 and claim 2 is dependent on claim 1 where claims 1-3 does not disclose “the carboxylate” and therefore claim 16 does not further limit from claim 3 nor claims 1-3.  It should be dependent on claim 15 since claim 15 further limits claim 3 and recites “further comprising adding a carboxylate”.  


15. 	Claims 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 refers to 0.01% to about 10% for amount of either chromium or titanium present in polymerization catalyst based upon a total weight of the polymerization catalyst and it is not clear if the “%” refers to volume%, mass%, wt.%, mol%.  For the examining purpose, examiner has interpreted “%” as “wt.%” .  Clarification is requested.


Claim Rejections - 35 USC § 103

16. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17. 	Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as obvious over McDaniel (US Patent No.: 10,894,250 B2, IDS cited reference by applicant).

Regarding Claim 1, McDaniel teaches a method of preparing a polymerization catalyst comprising:
	contacting a solvent (i.e., water Col.17 lines 59-63) a carboxylic acid, a nitrogen-containing compound (i.e., glycine, dimethylglycine, arginine-considered as amino acid, Col.15 lines 12-19, tables 3, 7) and a peroxide-containing compound to form an acidic mixture (Col.57 lines 58-64, Col.23 lines 32-36 and 56-58),	
contacting a titanium-containing compound and the acidic mixture forming a solubilized titanium mixture (STM, Col.57 lines 58-67 to Col.58 lines 1-3, Col.17 lines 14-21),
	contacting a chromium silica support with STM form Si-Cr/Ti product (Col.58 lines 3-6),
	drying the product by heating to a temperature range from 50 to 150° C to form a pre-catalyst (Col.58 lines 6-10), as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and
	calcining the pre-catalyst by heating the pre-catalyst to a temperature in range from about 400-1000° C to form an olefin polymerization catalyst (Col.27 lines 1-7, Col.63 lines 60-64).

McDaniel does not explicitly disclose or suggest contacting with an aqueous titanium solution and aqueous titanium solution comprising of amino acid of step (i).

However, given that McDaniel teaches STM comprising of contacting acidic mixture comprising of a solvent (i.e., water), nitrogen-containing compound (i.e., dimethylglycine, arginine, glycine-reads on amino acid), one or more carboxylic acid, a peroxide-containing compound with titanium-containing compound  and then STM contacting with chromium silica support which is  substantially identical to the components required for aqueous titanium prima facie case of obviousness exists.
 
Further McDaniel specifically does not disclose or suggest an amino acid but however McDaniel teaches nitrogen-containing compound comprising of dimethyl glycine, arginine, glycine which would be interpreted to read on the limitation of an amino acid and further supported by claim 11 of presently claimed invention that mention dimethylglycine as one of the amino acid. 

Regarding claims 2-3, McDaniel teaches making acidic mixture by contacting solvent (i.e., water), one or more nitrogen-containing compound (i.e., dimethylglycine-reads on amino acid),  a peroxide-containing compound, one or more carboxylic acids and then contacting the acidic mixture with titanium-containing compound to form STM.
McDaniel does not explicitly disclose first solution and second solution but however, it would have been obvious to one of the ordinary skill in the art before effective filing date of applicant invention that acidic mixture would read upon the limitation of forming first solution since McDaniel teaches acidic mixture comprising of solvent (i.e., water), one or more nitrogen-containing compound (i.e., dimethylglycine, glycine, arginine-reads on amino acid),  a peroxide-containing compound (meets claim 3), one or more carboxylic acids, and further adding titanium containing compound to the acidic mixture(i.e., first solution, Col.57 lines 58-64, Col.23 lines 32-36 and 56-58) would read upon the limitation of forming a second solution since McDaniel teaches adding titanium containing compound to the acidic mixture (i.e., first solution) forming solubilized titanium mixture (STM). 

Regarding claims 4-5, McDaniel teaches the titanium-containing compound comprises a titanium (IV) compound (i.e., alkoxide group), a titanium (III) compound (Col.11 lines 39-65).

Regarding claim 6, McDaniel teaches titanium compound has formula TiO(OR)2, Ti(OR) 2(acac)2 or Ti(OR)2(oxal) wherein “acac” is acetylacetonate, “oxal” is oxalate, and each R independently is ethyl, isopropyl, n-propyl, isobutyl or n-butyl (Col.11 lines 54-58).

Regarding claim 8, McDaniel teaches titanium present in polymerization catalyst ranges from about 0.01 to about 10 wt.% based upon a total weight of the polymerization catalyst (see Col.12 lines 15-21).

Regarding claim 9, McDaniel teaches chromium present in the polymerization catalyst ranges about 0.01 to about 10 wt.% based upon a total weight of the polymerization catalyst (see Col.11 lines 8-14).

Regarding claims 10-11, McDaniel teaches dimethylglycine, glycine and arginine (i.e., amino acids) where arginine is alpha amino acid which has an amino group and a carboxyl group to an alpha carbon.

Regarding claim 12, McDaniel teaches peroxide comprising of hydrogen peroxide, dicumyl peroxide, benzoyl peroxide, t-butyl hydroperoxide, di-t-butyl peroxide, or a combination thereof (col.16 lines 55-67).

Regarding claims 13-16, McDaniel teaches adding carboxylic acid to the acidic mixture but does not explicitly disclose or suggest adding to the first solution or the second solution or both.
However since McDaniel teaches acidic mixture comprising of solvent (i.e., water), nitrogen-containing compound (i.e., dimethylglycine, glycine and arginine), one or more carboxylic acid (i.e., considered as carboxylate provided by carboxylic acid) which would thus read upon on the claimed limitation of forming first solution which would be interpreted to read upon on the claimed limitation of further comprising of a carboxylic acid (considered as carboxylate provided by carboxylic acid) is added to first solution (Col.57 lines 58-64, Col.23 lines 32-36 and 56-58). McDaniel further teaches carboxylate comprises C1 to C15 monocarboxylate, C1 to C15 dicarboxylate, C3 to C15 tri carboxylate (i.e., considered as multi-carboxylic acid, Col.16 lines 29-32), an alpha-hydroxy carboxylic acid, multi carboxylic acid or a combination thereof and carboxylate is provided by carboxylic acid  selected from group consisting of acetic acid, citric acid, gluconic acid, glycolic acid, glyoxylic acid, lactic acid, malic acid, malonic acid, oxalic acid, phosphoacetic acid, tartaric acid, or combination thereof (Col.12 lines 42-67).

18. 	Claim 7 is rejected under 35 U.S.C. 103 as obvious over McDaniel (US Patent No.: 10,894,250 B2, IDS cited reference by applicant) in view of McDaniel et al (US Patent No.: 7,700,516 B2, IDS cited reference by applicant).

Regarding claim 7, McDaniel(‘250) disclosed a method of preparing a polymerization catalyst as disclosed above in claim 1 and further suggest that titanium-containing compound can be titanium (III) compound or titanium (IV) compound and further discloses titanium (IV) compound can be Ti(OH)4, TiO(oxalate)2 (Col.12 lines 1-3) but does not explicitly disclose or suggest titanium (III) compound comprises Ti2(SO4)3, Ti(OAc)3, Ti(oxalate)3, Ti(NO3)3 or combinations thereof.
2(SO4)3, Ti(OAc)3, Ti(oxalate)3, Ti(NO3)3 or combinations thereof (Col.1 lines 26-28).
	Therefore, it would have been obvious to one of the ordinary skill in the art before effective filing date of applicant invention to utilize the suggested titanium (III) compounds of McDaniel (‘516) as an alternative to titanium (III) compounds of McDaniel (‘250) which provides increase dispersion of the titanium on the support as taught by McDaniel (‘516) (see Col.2 lines 19-20).
Conclusion
19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        09/11/2021